FID R R

United States District Court for the Eastern District of Wisconsin

Teresa M. Griggs Attorney: Carlos R. Patrana
Plaintiff(s), Cade Law Group, LLC
VS. Post Office Box 170887

Milwaukee WI 53217

TT

#259894

International Brotherhood Of Electrical Workers, et al

Defendant(s).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number: 2:20-cy-1713

Legal documents received by Same Day Process Service, Inc. on 11/19/2020 at 12:57 PM to be served upon
International Brotherhood of Electrical Workers at 900 Seventh Street, N.W., Washington, DC 20001

I, Kion Lathan, swear and affirm that on December 01, 2020 at 2:41 PM, I did the following:
Served International Brotherhood of Electrical Workers by deliverin g a conformed copy of the Summons In A
Civil Action; Complaint; Exhibits; Civil Cover Sheet to Teknika Brown as Authorized Agent of International
Brotherhood of Electrical Workers at 900 Seventh Street, N.W. , Washington, DC 20001.

Description of Person Accepting Service:
Sex: Female Age: 36 Height: 5ft4in-5ft8in Weight: 161-200 Ibs Skin Color; African-American Hair Color: Dark Brown

Supplemental Data Appropriate to this Service:

I declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

   

a District of Columbia: SS

 

 

 

ion Lathan (> ——— Subscribed and Sworn to before me
Process Server this Z. . day of =" CHOON 2020
Same Day Process Service, Inc. Pe FZ a
1413 K St., NW, 7th Floor Michael Molash, Nope Public, DG
: 2 cnae Sh, Notary Public, D.C
Washington DC 20005 My commission ex haar rut an
(202)-398-4200 PIES July 14, 2022

info @samedayprocess.com

Internal Job ID; 259894
ma,

Case 2:20-cv-01713-BHL Filed 12/02/20 Page1of1 Document 5
